DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Application No. 62/767,367 filed November 14, 2018.

Status of Claims
This Office Action is responsive to the amendment filed on May 24, 2021. As directed by the amendment: claims 1, 4, 8-11, 13, 21, and 23 have been amended; claims 3, 22, and 24 have been cancelled; and claims 26-30 have been added. Thus, claims 1-2, 4-11, 13, 21, 23, and 25-30 are presently pending in this application.
Applicant’s amendment to claim 8 obviate the previous claim objection. Claims 1, 3-10, 13, and 21-25 were previously rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. Pub. No. 2007/0181120). Claim 2 was previously rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Oi et al. (U. S. Pub. No. 2010/0192946). Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Schuler et al. (U.S. Pub. No. 2002/0000225). Applicant’s amendments, along with Examiner’s amendments, below, put the application in condition for allowance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronics module in claim 11 and moveable component in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nawshaba Siddiquee on May 28, 2021.
The application has been amended as follows: 

Claim 1 currently recites “comprising a base plate with a post extending therefrom”, ln 5 shall now read --comprising a base plate with a post extending from the base plate--.

Claim 11 currently recites “electronics module configured to monitor use of the inhalant delivery apparatus and automatically control operation of the moveable component based thereon.”, ln 2-3 should read --electronics module configured to: monitor use of the inhalant delivery apparatus and automatically control operation of the moveable component based on the use of the inhalant delivery apparatus--.

Claim 25 currently recites “the inhalant delivery mechanism converts the amount of solution dispensed into the chamber into aerosol by causing a release of the pressure as the amount of solution exits the nozzle.”, ln 2-4 shall now read --the inhalant delivery mechanism configured to aerosolize the amount of solution dispensed into the chamber by causing a release of the pressure as the amount of solution exits the nozzle.--.

Claim 29 currently recites “comprises an open top and a sidewall formed so as to impede air flow through the open top”, ln 1-2 shall now read --comprises an open top and a sidewall; wherein the sidewall is formed so as to impede air flow through the open top--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Wright et al. (U.S. Pub. No. 2007/0181120; hereinafter: “Wright”) discloses an aerosol dispensing apparatus comprising: a main body (upper portion 2; Fig. 4-6; ¶ 0102) having an open top (4; Fig. 1; ¶ 0076), a bottom surface (along exterior surface of 16; Fig. 4 and A, Fig. A annotated below), and a sidewall (B, Fig. A annotated below) extending between the open top and the bottom surface (Fig. 1, 4-6), the sidewall forming a hollow interior (Fig. 4-6) and the bottom surface having a first aperture (C, Fig. A annotated below); an inhalant delivery mechanism (10, 17; Fig. 4) coupled to the main body via the first aperture in the bottom surface (Fig. 4-6; ¶ 0077) and configured to convert an amount of solution into aerosol (¶ 0078), the inhalant delivery mechanism comprising a chamber (D, Fig. A annotated below) configured to receive the amount of solution, and a nozzle (E, Fig. A annotated below) coupled to the chamber and configured to dispense the amount of solution as an aerosol (¶¶ 0077-0078); and a lower body (F, Fig. A annotated below) coupled to the main body (Fig. 4-6) and comprising a mouthpiece (6; Fig. 4-6) configured to deliver the aerosol to a user (Fig. 4-6; ¶ 0076-0078); and a plurality of apertures (G, Fig. A annotated below) configured to allow air flow between the mouthpiece and the main body [Fig. 4-6; ¶¶ 0077-0078; Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, Wright discloses the main body has the open top (¶ 0076). It would have been apparent to one having ordinary skill in the art before the effective filing date of the invention that air would flow from the open top through the main body and out of the device at the mouthpiece. Therefore, because the plurality of apertures (G, Fig. A annotated below) are located between the main body and the mouthpiece, it would have been apparent to one having ordinary skill in the art before the effective filing date of the invention that the plurality of apertures allow the air flow between the mouthpiece and the main body would.], at least one of the apertures being formed in the bottom surface of the main body (Fig. 4-6; ¶¶ 0077-0078).

    PNG
    media_image1.png
    468
    562
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Wright.
Wright fails to disclose the post configured to insert into the main body via the first aperture in the bottom surface, a plurality of vents formed in the bottom surface of the main body at a location below the mouthpiece, and wherein the plurality of vents are positioned around the base plate of the inhalant delivery mechanism when the post is inserted into the main body via the first aperture as recited in independent claim 1 and similarly in independent claim 8.
Prior art of record Oi et al. (U. S. Pub. No. 2010/0192946), Schuler et al. (U.S. Pub. No. 2002/0000225), Chen et al. (U.S. Pub. No. 2014/0137862), Eicher et al. (U.S. Pub. No. 2020/0384216), and Mohammed et al. (U.S. Pub. No. 2020/0376209) alone or in combination fail to remedy the deficiencies of Wright. 
Therefore, independent claims 1 and 8, and claims 2, 4-7, 9-11, 13, 21, 23, and 25-30 by dependency, or rendered allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785